MEMORANDUM ***
Baljit Chahal, a native and citizen of India, petitions for review from the Board of Immigration Appeals’ (“BIA”) denial of her motion to reopen deportation proceedings based on changed country conditions arising in India. We have partial jurisdiction pursuant to 8 U.S.C. § 1105a. We review the BIA’s denial of a motion to reopen for an abuse of discretion. See De Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir.2004). We dismiss the petition for review in part and deny it in part.
We lack jurisdiction to consider Chahal’s contentions regarding the merits of her applications for asylum, withholding of deportation, and relief under the Convention Against Torture because she did not file a timely petition for review of the agency’s decisions on these applications. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
The BIA did not abuse its discretion in denying Chahal’s motion to reopen to allow her to reapply for asylum based on *372changed country conditions in India because Chahal’s arguments were unsubstantiated and the affidavit and news reports she provided failed to establish prima facie eligibility for asylum or withholding of deportation. 8 C.F.R. § 1003.2(c)(1); see Mendez-Gutierrez v. Ashcroft, 340 F.3d 865, 870 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED in part, and DENIED in part.

 jjjjg disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.